Citation Nr: 1412008	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for post-concussion headaches.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1979 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2007 rating decision denied entitlement to a TDIU.  A December 2008 rating decision granted service connection for the Veteran's post-concussion headaches and assigned an initial 10 percent rating, effective as of October 17, 2007.  

The Veteran was afforded a Board hearing, held by the undersigned, in March 2010.  A transcript of this hearing has been associated with the record.

In October 2010, the Board remanded the claims in order to obtain the Veteran's records from the Social Security Administration (SSA).  The Board remanded the Veteran's claims once again in August 2013 for further development.  That development having been completed, the claims are properly before the Board for adjudication at this time.


FINDINGS OF FACT

1.  The Veteran's migraine headaches throughout the rating period on appeal do not manifest as prostrating attacks.

2.  The Veteran is currently service-connected for two disabilities: post-concussion syndrome with cognitive disorder, currently evaluated as 50 percent disabling, and associated headaches, evaluated as 10 percent disabling; his combined evaluation is currently 60 percent.  For approximately seven months during the appellate period, from January 3, 2009, through August 12, 2009, the Veteran's post-concussion syndrome was rated as 70-percent disabling.  A 50 percent rating was assigned from August 13, 2009, to October 14, 2010.  Further, a total evaluation for post-concussion syndrome was in effect from October 15, 2010, through November 30, 2010.

3.  The most probative evidence shows that the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected post-concussion headaches have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.124a, DC 8100 (2013).

2.  The criteria for entitlement to a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues decided herein, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in May 2006 and September 2013 of the criteria required for establishing TDIU and a higher rating for post-concussion headaches, respectively, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

The Veteran is challenging the initial evaluation assigned following the grant of service connection for post-concussion headaches.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006) the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case as to this issue has been satisfied.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, to include records from the SSA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board therefore finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claims, has been identified and remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, following the August 2013 Board remand, the Veteran was most recently afforded a VA examination to address his claims in September 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate to decide the claims addressed in this decision, as the report included a thorough review of the file, as well as examination findings relevant to the issues at hand.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

In this case, the Veteran has disagreed with the initial assignment of a disability rating of 10 percent for post-concussion headaches, effective October 17, 2007.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish distinct time periods in which the Veteran's headache disorder resulted in symptoms which warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with  38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  If a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

In this case, the Veteran's disability is rated analogously to migraine headaches, pursuant to Diagnostic Code 8100.  Under this provision, headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  "Prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

Turning to the evidence of record, the Veteran was afforded a VA examination in May 2006 to address his post-concussion syndrome.  At that time, the Veteran denied the existence of headaches.  

A VA neurology consult from October 2007 indicated that the Veteran complained of severe headaches, located in the right occipital region.  Some relief was afforded with medication, though he still experienced severe headaches daily.  The Veteran reported that the headaches would wake him in the morning, and he characterized the pain as stabbing and throbbing.  He did not present with phonophobia, photophobia, nausea, or vomiting.  He denied neck pain.  There were no extremity or visual symptoms during the headaches, which began in 2007 without an offending incident.  

The Veteran attended a VA examination to specifically address his headaches in October 2008.  He described frequent headaches following his in-service injury accompanied by frontal throbbing, photophobia, phonophobia, nausea, and vomiting for approximately two years.  One year prior to the examination, he developed daily headaches, moderate in severity and rarely classified as migraine headaches.  He also reported pressure with photophobia, but no phonophobia was present.  He was diagnosed with chronic, daily headaches with migraine features.

A VA outpatient report from July 2009 noted that the Veteran complained of chronic, right-sided headaches, though he denied pain at the time of the visit.  It was indicated that the Veteran received a right occipital nerve block in the past which alleviated his symptoms for a short time.

During a VA examination in August 2009, he reported headaches which were always in the same spot, and characterized the pain as stabbing in nature.  He noted that these headaches occur four times per week, but have occurred as often as daily.  Each headache lasted 3-4 hours.  An additional VA examination was conducted in February 2011.  Again, the Veteran reported a stabbing pain near his right ear, occurring once per week and lasting for three hours.

A VA outpatient report from March 2011, located within the Virtual VA electronic records system, noted that headaches were now occurring just once per week.  In July 2012, a report indicated that headaches were still chronic, but not severe.  In December 2012, it was noted that the Veteran responded well to headache medication, though they were still present daily.  In April 2013, he noted that headaches were still present, but that they had decreased in frequency and severity.  A neurological examination indicated that no headaches were present.  In a May 2013 VA outpatient report, the Veteran denied that headaches were a "major problem currently."  

Following the August 2013 Board remand, the Veteran was most recently afforded a VA examination in September 2013.  The examiner remarked that the Veteran's current headache symptoms were consistent with those reported in 2011.  Symptoms included localized pain to one side of the head, worsening with physical activity.  He denied nausea, vomiting, photophobia, phonophobia, changes in vision, sensory changes, or any other symptoms.  The duration of each episode was less than one day.  Characteristic, prostrating attacks, similar to a migraine, were not reported or observed.  

After a review of the Veteran's voluminous medical treatment records, to include treatment provided by both VA and private providers, the evidence of record fails to demonstrate that the Veteran's headaches are productive of prostrating attacks on any scale.  That is, not only is the evidence negative for prostrating attacks occurring once per month over several months, there is no indication within the record of a single prostrating attack.  Further, a May 2013 VA outpatient report indicated that headaches were not a "major problem."  As such, the medical reports of record fail to support the Veteran's currently-assigned rating of 10 percent, and certainly do not indicate the need for a higher evaluation of 30 percent at this time.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements, to include his March 2010 Board hearing testimony, regarding the severity of his service-connected disability and its effects (and in conjunction with his other service-connected disability, on his employment).  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such the severity and frequency of his headaches.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, per the Veteran's own statements, his headaches, while at times severe and certainly chronic, are not of the severity to be characterized as prostrating attacks.  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his disability rating encompasses a degree of occupational impairment relative to that rating.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In adjudicating the current appeal for a higher evaluation, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, an initial evaluation in excess of 10 percent for post-concussion headaches is not warranted at any time during the appeal period.  

III. Entitlement to a TDIU 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, the Veteran is currently service connected for two disabilities: post-concussion syndrome with cognitive disorder, currently evaluated as 50 percent disabling, and associated headaches, evaluated as 10 percent disabling; his current combined evaluation is 60 percent.  For approximately seven months during the appellate period, from January 3, 2009, through August 12, 2009, the Veteran's post-concussion syndrome was rated as 70-percent disabling.  From August 13, 2009, to October 14, 2010, a 50 percent evaluation was assigned.  Further, a total evaluation for post-concussion syndrome was in effect from October 15, 2010, through November 30, 2010.  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU for most of the appellate period, pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  

Under this regulation, veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension (C&P) Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from non-service-connected conditions, place the veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013). 

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of C&P Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  38 C.F.R. § 4.16(b); See also Thun; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner.  Accordingly, it should now be crystal clear that the ultimate issue of whether a total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, No. 2012-7164 (Fed. Cir. Oct. 29, 2013).  

In this case, the Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities render him unable to work.  He completed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), which was received by VA in March 2006.  He indicated that his service-connected disabilities affected his full-time employment beginning in 1981, and that he last worked full-time in March 2006.  His last occupation was that of a landscaper.
      
Turning to the medical evidence of record, the Veteran was afforded several VA examinations over the years in conjunction with his service-connected disabilities.  In May 2006, neuropsychological testing was indicative of a serious head injury, sustained during his period of active service.  At that time, he indicated that he was able to perform part-time work which involved maintenance activities, but stated that he was unhappy with the job because it did not have benefits, and it did not pay well.  He reported that he was limited in finding work that was more lucrative due to his difficulty with anger management.  A VA outpatient report, also from May 2006, indicated that he continued to experience anxiety due to work issues.  He was very unsatisfied with his job because his employer refused to give him a raise, though he did not express interest in changing jobs.  He planned to attend an anger management group.

At the time of a January 2007 VA psychiatric examination, the Veteran reported that he worked two cleaning jobs without any stated difficulty.  He had no difficulty with grooming, finances, hygiene, or any other self-care tasks.

An April 2007 VA outpatient report indicated that the Veteran was working full-time as a landscaper.

A VA neurological examination was conducted in October 2008.  The examiner indicated that mild upper motor neuron and cerebellar weakness and incoordination in the left upper extremity were more likely due to the progression of his non-service-connected multiple sclerosis.  The examiner essentially stated the same for symptoms such as left eye blurriness, diplopia, and imbalance.  The Veteran's in-service injury was unlikely the cause, as his head injury was relatively mild with no skull fracture.

A VA outpatient report from April 2009 indicated that the Veteran should be service connected for a seizure disorder, and rated by VA as unemployable.  It was also noted that the Veteran was obsessed with attaining service connection for posttraumatic stress disorder (PTSD), and should be service connected for that disorder as well.  The Board notes that VA has denied each of these claims, as well as a claim for multiple sclerosis, and that these issues are not presently on appeal.

Following an August 2009 VA neurological examination, it was noted that the Veteran was independent in the performance of all activities of daily living.  His symptoms of post-concussion disorder had a mild to moderate impact on the reliability and productivity of his occupational functioning.  However, they were not of the severity that would preclude competitive employment.  Per the examiner, this was borne out by the fact that he had been successfully employed since his traumatic brain injury diagnosis, including on a job in which he was employed for six years, and another of approximately one year.  It was recommended that the Veteran pursue employment in situations that required minimal interpersonal interactions, and that he had been successful in those types of jobs (including landscaping, security guard, etc).  The Veteran's cognitive deficits were not of the severity that would impact his ability to manage his finances.

An August 2009 VA outpatient report indicated that the Veteran "obviously" was unable to work, though the examiner failed to state whether that condition was the result of service-connected disabilities.  The examiner also did not address the fact that the Veteran was employed at that time, per his report during the VA examination conducted the same month.

An employment history provided by the Veteran, dated in February 2010, indicated that he was employed through 2008, with his last occupation being that of a security guard.

The Veteran was next afforded a VA examination in February 2011.  At the conclusion, the examiner opined that the Veteran was stable, controlled, or in remission from his chronic conditions, aside from headaches.  Based on his service-connected conditions alone, he did not seem appropriate for physical work, but sedentary employment would be appropriate.

Most recently, a TDIU opinion was supplied by a VA examiner in September 2013.  It was noted that the residuals of the Veteran's post-concussive disorder included mild cognitive deficits, chronic, post-concussive headaches, and neurobehavioral effects.  The Veteran met the DSM-IV criteria for cognitive disorder, and the deficits from his traumatic brain injury (TBI) sustained in 1981 have remained relatively stable since first identified.  Per the examiner, "His residuals from his remote TBI (32+ years) are NOT of the severity to render him unemployable (emphasis in original)."  In support of that opinion, it was noted that the Veteran had been gainfully employed since his mild TBI, including one position for nearly eight years, but that he had not been employed for at least three years (and was in receipt of SSA disability) due to multiple sclerosis.  It was the examiner's belief that the Veteran was indeed unemployable at the time of the examination, though this was due to non-service-connected multiple sclerosis, and not his remote, mild, TBI.

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran is currently rated as a combined 60 percent disabled.  As noted above, the Veteran was in receipt of a 70 percent rating, and a 100 percent rating, during the pendency of this appeal.  However, based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone actually preclude him from engaging in substantially gainful employment.  Indeed, the Board acknowledges that the Veteran's disabilities may impede his performance in physical tasks, or those which require a great deal of interpersonal communication.  Again and again, as recited in detail above, VA examiners have stated that the Veteran was employable through much of the appellate period.  In fact, the Veteran was employed during much of that time.  While some conditions were placed upon the type of occupation suitable for the Veteran, the fact that he no longer possessed the requisite ability to engage in physical work did not negate the possibility of gainful employment via a sedentary occupation.  Per the September 2013 VA examiner, residuals from his remote TBI (32+ years) were not of the severity to render him unemployable.  Again, it was the examiner's belief that the Veteran was indeed unemployable at the time of the examination, though this was due to non-service-connected multiple sclerosis, and not his remote, mild, TBI.  This was a recurring theme throughout the medical evidence of record.  As such, entitlement to a TDIU rating due to the Veteran's service-connected disabilities is not warranted in this instance. 

As to those VA examiners who found that the Veteran was unemployable, and in one case obviously so, those opinions focused on disorders for which they believed the Veteran should be service connected, such as PTSD, epilepsy, and multiple sclerosis.  As of this date, however, the Veteran is not service connected for any of these disorders, and as such they can have no bearing on the issue at hand.

The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected disabilities, and must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms such as headaches and cognitive dysfunction, because these require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities.  In other words, even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions that TBI symptoms, to include headaches, preclude the Veteran from securing and maintaining substantially gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

It is clear that, during the pendency of this appeal, the Veteran has experienced occupational impairment.  However, the record does not indicate that his occupational difficulties are solely the result of his service-connected disabilities.  Instead, the evidence shows that the Veteran's non-service-connected Multiple Sclerosis is the greatest barrier to gainful employment, in addition to psychiatric problems and a seizure disorder.  No persuasive, competent, medical evidence is of record to demonstrate that he is unable to obtain and/or maintain all forms of substantially gainful employment due to his service-connected disabilities alone.  Additionally, the Board finds that the record does not present any unusual factors, such as frequent periods of hospitalization (due to service-connected disabilities) or marked interference with employment, which might serve as a predicate for a finding of unemployability.  Further, other, non-service-connected medical problems appear to have hindered the Veteran's employment opportunities well beyond his service-connected disabilities.

The Veteran's service-connected disabilities have not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the medical evidence of record reflect that any of his service-connected conditions would render him individually unable to follow any substantially gainful occupation.  As such, referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted, and a grant of TDIU during the Veteran's periods of 70-percent and 100 percent combined disability ratings is not appropriate pursuant to 38 C.F.R. § 4.16(a).

While the Board is sympathetic to the Veteran, and regrets his current conditions, unfortunately the claim for entitlement to a TDIU rating must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for post-concussion headaches is denied.

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


